Case 21-31202   Doc 12   Filed 07/29/21 Entered 07/29/21 15:41:41   Desc Main
                           Document     Page 1 of 6
Case 21-31202   Doc 12   Filed 07/29/21 Entered 07/29/21 15:41:41   Desc Main
                           Document     Page 2 of 6
Case 21-31202   Doc 12   Filed 07/29/21 Entered 07/29/21 15:41:41   Desc Main
                           Document     Page 3 of 6
Case 21-31202   Doc 12   Filed 07/29/21 Entered 07/29/21 15:41:41   Desc Main
                           Document     Page 4 of 6
Case 21-31202   Doc 12   Filed 07/29/21 Entered 07/29/21 15:41:41   Desc Main
                           Document     Page 5 of 6
Case 21-31202   Doc 12   Filed 07/29/21 Entered 07/29/21 15:41:41   Desc Main
                           Document     Page 6 of 6
